Exhibit 10.3



Subscription Agreement



This subscription agreement (this “Subscription”) is dated June 9, 2020, by and
between D-Beta One EQ, Ltd., a Cayman Island limited company (the “Investor”)
and Ideanomics, Inc., a Nevada corporation (the “Company”), whereby the parties
agree as follows:



WHEREAS, the Company desires to sell, and the Investor desires to purchase
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), which currently trades on The Nasdaq Capital Market (the “Principal
Market”).



NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:



1.           Subscription.



(a)         Investor agrees to buy and, subject to acceptance as provided below,
the Company agrees to sell and issue to Investor, 3,389,830 shares of Common
Stock (the “Shares”), free of restrictive legends and stop transfer orders, for
the Purchase Price (as defined in this Subscription).  The “Purchase Price”
shall mean $0.59 per share.  Once the Purchase Price has been tendered to the
Company, the Company shall issue the Shares to the Investor’s brokerage account
(through the facilities of the Depository Trust Company’s DWAC system in
accordance with the instructions provided by the Investor).



(b)         The Shares have been registered pursuant to a Registration Statement
on Form S- 3, Registration No. 333-237251, which registration statement (the
“Registration Statement”) was originally declared effective by the Securities
and Exchange Commission on March 30, 2020, and is effective on the date hereof.
A final prospectus supplement will be delivered as required by law.



(c)         The Company may accept this Subscription as provided in this
Subscription for the Shares subscribed for by executing a copy hereof and
providing such executed copy to the Investor. The Shares subscribed for herein
will not be deemed issued to or owned by the Investor until the Subscription has
been executed by the Investor and countersigned by the Company and the Closing
with respect to the Investor’s subscription has occurred.



(d)         The closing of the transaction contemplated by this Subscription
(the “Closing”) shall occur once the full Purchase Price has been tendered, a
completed and fully executed copy of this Subscription has been tendered, the
Shares are reflected in the Investor’s brokerage account (through the facilities
of the Depository Trust Company’s DWAC system in accordance with the
instructions provided by the Investor), the Company shall have filed the final
prospectus supplement to the Registration Statement pursuant to Rule 424(b) with
respect to the Shares (the “Prospectus Supplement”), and all other conditions in
this Subscription have been satisfied.



(e)         The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
the Shares to the Investor made under this Subscription.



2.          Company Representations and Warranties.



The Company represents and warrants to the Investor that as of the date of this
Subscription and the date of the Closing:





1

--------------------------------------------------------------------------------

(a)         the (i) Company has full corporate power and authority to enter into
this Subscription and to perform all of its obligations hereunder; (ii) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (a) the
Company’s Certificate of Incorporation, as amended, or Bylaws, or (b) any
agreement to which the Company is a party or by which any of its property or
assets is bound; (iv) the Shares when issued and paid for in accordance with the
terms of this Subscription will be duly authorized, validly issued, fully paid,
non-assessable, free of restrictive legends and stop transfer orders, and freely
tradeable by the Investor; (v) all preemptive rights or rights of first refusal
held by stockholders of the Company and applicable to the transactions
contemplated hereby have been duly satisfied or waived in accordance with the
terms of the agreements between the Company and such stockholders conferring
such rights; and (vi) the transactions contemplated hereby have been duly
authorized by the Company’s Board of Directors.



(b)         The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the United States Securities and
Exchange Commission (the “SEC”) pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except for routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its subsidiaries (the “Subsidiaries”) are not presently the subject of any
inquiry, investigation or action by the SEC.



(c)         The Registration Statement has been declared effective by the SEC,
and no stop order has been issued or is pending or, to the knowledge of the
Company, threatened by the SEC with respect thereto. As of the date hereof, the
Company has a dollar amount of securities registered and unsold under the
Registration Statement, which is not less than the sum of the Purchase Price.
 The Company shall keep the Registration Statement effective pursuant to Rule
415 promulgated under the 1933 Act and available for sales of all Shares to the
Investor until the date on which all the Shares have been sold under this
Subscription. The Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.





2

--------------------------------------------------------------------------------

(e)         The Company has not made any offers or sales of any security (other
than the Shares) under circumstances that would cause the offering of the Shares
to be integrated with any other offering of securities by the Company for the
purpose of any stockholder approval provision applicable to the Company or its
securities.



3.          Additional Covenants of the Company.



(a)         Filing of Form 8-K and Prospectus Supplement. The Company agrees
that it shall, if required under federal securities law, within the time
required under the 1934 Act, file a Current Report on Form 8-K disclosing this
Subscription and the transaction contemplated hereby. The Company shall file on
the date hereof the Prospectus Supplement to the Company’s existing shelf
Registration Statement covering the sale of the Shares in accordance with the
terms of the Subscription. The Company shall keep the Registration Statement
effective pursuant to Rule 415 promulgated under the 1933 Act and available for
sales of all Shares to the Investor until the date on which all the Shares have
been sold by the Investor. The Registration Statement (including any amendments
or supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.



(b)         Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify the sale
of the Shares to the Investor under this Subscription under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as required.



(c)         Listing. The Company shall promptly secure the listing of all of the
Shares upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall maintain the Common Stock’s listing on the
Principal Market. Neither the Company nor any of its Subsidiaries shall take any
action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section



4.          Investor Representations, Warranties and Acknowledgments.



(a)         The Investor represents and warrants that: (i) it has full right,
power and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s certificate of incorporation or by-laws (or other governing
documents), or (B) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; (iv) it
has had full access to the base prospectus included in the Registration
Statement and the Company’s periodic reports and other information incorporated
by reference therein (the “Prospectus”), and was able to read, review, download
and print such materials; (v) in making its investment decision with respect to
the Shares, the Investor and its advisors, if any, have relied solely on the
Prospectus; (vi) it is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares; (vii) the Investor is not a member of the Financial Industry Regulatory
Authority as of the date hereof; and (viii) the Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D under the
1933 Act.



3

--------------------------------------------------------------------------------

5.          Governing Law and Venue; Miscellaneous.



(a)         This Subscription constitutes the entire understanding and agreement
between the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription.  This Subscription may be modified only in
writing signed by the parties hereto.



(b)         This Subscription may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by email
delivery of a “.pdf” format data file.



(c)         In consideration of the Investor’s execution and delivery of the
Subscription and acquiring the Shares hereunder and in addition to all of the
Company’s other obligations under the Subscription, the Company shall defend,
protect, indemnify and hold harmless the Investor and all of its affiliates,
members, officers, directors, attorneys, and employees, and any of the foregoing
person’s agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Subscription)
(each an “Indemnitee” and collectively, the “Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Subscription
or any other certificate, instrument or document contemplated hereby or thereby,
(b) any untrue statement of a material fact or omission to state a material fact
required to be stated in the Registration Statement and/or Prospectus
Supplement, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, (c) any breach of any
covenant, agreement or obligation of the Company contained in the Subscription
or any other certificate, instrument or document contemplated hereby or thereby,
or (d) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Subscription or any other certificate,
instrument or document contemplated hereby or thereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Investor’s representations and warranties, covenants or agreements
contained in this Subscription, or (B) the gross negligence or willful
misconduct of the Investor or any other Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.



(d)         The provisions of this Subscription are severable and, in the event
that any court or officials of any regulatory agency of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.



(e)         All communications hereunder shall be in writing and shall be
mailed, hand delivered, sent by a recognized overnight courier service such as
Federal Express, or sent via facsimile or email, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:





4

--------------------------------------------------------------------------------

If to the Company:







Ideanomics, Inc.



55 Broadway, 19th Floor



New York, New York 10006



Telephone: 212-206-1216



Attention: Chief Executive Officer



E-Mail: apoor@ideanomics.com





If to the Investor:







D-Beta One EQ, Ltd.



1012 Springfield Ave



Mountainside, New Jersey 07092



Attention: Legal Department



E-Mail: legal@yorkvilleadvisors.com



All notices hereunder shall be effective upon receipt by the party to which it
is addressed.



(f)          ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THE
SUBSCRIPTION OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO
THE SUBSCRIPTION (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE
COURTS LOCATED IN NEW YORK, NEW YORK AND/OR FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK.  THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE
AND GOVERNED BY AND INTERPRETED CONSISTENTLY WITH NEW YORK LAW.



(g)       This Subscription shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns. The Company shall not
assign this Subscription or any rights or obligations hereunder without the
prior written consent of the Investor, including by merger, reorganization,
restructuring, consolidation, financing, or otherwise. The Investor may not
assign its rights or obligations under this Subscription.



(h)       The Company and Investor shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription and the consummation of the transactions
contemplated hereby.



[signature page to follow]





5

--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.



COMPANY:







IDEANOMICS, INC.











By:





Name:





Title:













INVESTOR:







D-BETA ONE EQ. LTD.







By:





Name:





Title:







--------------------------------------------------------------------------------